Dryden, Judge,
delivered the opinion of the court.
It appears from the bill of exceptions in this case, that the premises in controversy were formerly leased by the complainant Coates to one Valentine for a term of years, and that Valentine sublet to the defendant Hopkins, who went into possession, and in the spring and summer of 1861 planted and cultivated a crop on the premises. The complainant, in his complaint, lays the forcible entry of the defendant as of the 3d of September, 1861; and, to show his own possession at the time of the defendant’s said entry, he proved by one Hayden, who was marshal of the Kansas City Court of Common Pleas, that he, the witness, “ on or about the 15th day of August, 1861, was in possession of the premises in controversy, and that he afterwards, about the last *137day of August, 1861, delivered bis possession thereof to complainant.”
On cross-examination, the defendant asked the witness how he came into possession of these premises; and offered to prove that, under an attachment from the Common Pleas, in a suit by Coates against Yalentine for rent in arrears, the witness attached the crop growing on the'premises, and kept an agent on the land, in the interval of time between the levy and sale, to secure the crop from injury; that about the last day of August, 1861, under an order of the court for the sale of the perishable personal property attached in said suit, the witness, as such marshal, sold and the complainant bought said growing crop ; and that these facts constitute the only possession Hayden, the witness, ever had of the land, and the only possession he ever delivered to the complainant. The court refused to permit the witness to answer the question, and rejected the evidence offered, and the action of the court in that regard is assigned for error.
The main issue in the case was whether, at the time of the alleged entry of the defendant, the complainant was in possession of the land in controversy ; for without possession he could not suffer the injury which the action of forcible entry and detainer was designed to remedy ; and nothing that would legitimately tend either to establish or disprove the fact in dispute ought to be withheld from the jury. The witness having broadly and without qualification stated in his examination in chief that he had had the possession and had transferred it to the complainant, it was clearly the right of the defendant on cross-examination, by way of testing the truth of the statement, to inquire into the facts and circumstances on which the statement was based.
The statement may have been made with the utmost sincerity and fairness, and yet upon an investigation of the circumstances of the transaction it might very well have turned out that the witness was wholly mistaken in the conclusions at which he arrived. The witness ought to have been allowed to answer the question; and so the other evidence offered by *138the defendant, but rejected by the court, ought to have been admitted, because it bore directly upon the issue. Let the judgment of the Common Pleas be reversed and the cause remanded for a new trial.
The other judges concur.